PROB 35                                                                         Report and Order Tenninating Supervision
(Reg 3/93)                                                                               Prior to Original Expiration Date



                             UNITED STATES DISTRICT COURT
                                         FOR THE
              J            EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                   v.                                          Crim. No. 4:19-CR-14-lD

RONALD ERIC MARSHALL

        On May 9, 2018, the above named was released from prison and commenced a term of supervised
release for a period of 36 months. The offender has complied with the rules and regulations of supervised
release and is no longer in need of supervision. It is accordingly recommended that the offender be
discharged from supervision.

                                                       I declare under penalty of perjury that the foregoing
                                                       is true and correct.


                                                     /s/ Van R. Freeman. Jr.
                                                     Van R. Freeman, Jr.
                                                     Deputy Chief U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2542
                                                     Executed On: February 6, 2021


                                          ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

         Dated this --8__ day of        Fe hr:v °":J           , 2021.




                                                              James C. Dever Ill
                                                              U.S. District Judge




              Case 4:19-cr-00014-D Document 8 Filed 02/08/21 Page 1 of 1
